Citation Nr: 0843424	
Decision Date: 12/17/08    Archive Date: 12/23/08

DOCKET NO.  05-40 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1969 to 
October 1971.  He died on August [redacted], 2004.  The appellant is 
the surviving spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the appellant's claim for 
service connection for the veteran's cause of death.


FINDINGS OF FACT

1.  The veteran died on August [redacted], 2004; the immediate cause 
of death was listed as respiratory failure due to chronic 
obstructive pulmonary disease, with other significant 
conditions contributing to death listed as coagulopathy for 
deep venous thrombosis (DVT), spinal stenosis, esophageal 
cancer, hypertension (HTN), and peptic ulcer disease (PUD).

2.  The appellant was married to the veteran at the time of 
his death.

3.  The veteran had no service-connected disability at the 
time of his death.

4.  There is no diagnosis of respiratory disorders during 
service, or within one year of service, and there is no 
competent evidence of record reflecting a relationship 
between one of the causes of the veteran's death, respiratory 
failure, and his military service.

5.  There is no diagnosis of chronic obstructive pulmonary 
disease during service, or within one year of service, and 
there is no competent evidence of record reflecting a 
relationship between one of the causes of the veteran's 
death, chronic obstructive pulmonary disease, and his 
military service.

6.  There is no diagnosis of coagulopathy for DVT during 
service and there is no competent evidence of record 
reflecting a relationship between one of the conditions 
contributing to the veteran's death, coagulopathy for DVT, 
and his military service.

7.  There is no diagnosis of spinal stenosis during service 
and there is no competent evidence of record reflecting a 
relationship between one of the conditions contributing to 
the veteran's death, spinal stenosis, and his military 
service.

8.  There is no diagnosis of esophageal cancer during 
service, or within one year of service, and there is no 
competent evidence of record reflecting a relationship 
between one of the conditions contributing to the veteran's 
death, esophageal cancer, and his military service.

9.  There is no diagnosis of hypertension during service, or 
within one year of service, and there is no competent 
evidence of record reflecting a relationship between one of 
the conditions contributing to the veteran's death, 
hypertension, and his military service.

10.  There is no diagnosis of peptic ulcer disease during 
service, or within one year of service, and there is no 
competent evidence of record reflecting a relationship 
between one of the conditions contributing to the veteran's 
death, peptic ulcer disease, and his military service.






CONCLUSION OF LAW

The veteran's death was not caused by, or substantially or 
materially contributed to by, an injury or disease incurred 
in or aggravated by active military service, to include on a 
presumptive basis.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1113, 1131, 1137, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. 
§§ 3.1(k). 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R.
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  For claims pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA request that a 
claimant submit any evidence in his or her possession that 
might substantiate the claim.  See 73 FR 23353 (Apr. 30, 
2008).

The Board observes that, in Hupp v. Nicholson, 21 Vet. App. 
342 (2007), the United States Court of Appeals for Veterans 
Claims (Court) determined that, when adjudicating a claim for 
service connection for the cause of a veteran's death, VA 
must perform a different analysis depending upon whether a 
veteran was service-connected for a disability during his or 
her lifetime. The Court concluded that, in general, section 
5103(a) notice for a claim for service connection for the 
cause of a veteran's death must include: (1) a statement of 
the conditions, if any, for which a veteran was service-
connected at the time of his death; (2) an explanation of the 
evidence and information required to substantiate a 
Dependency and Indemnity Compensation (DIC) claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  In this case, the veteran was not 
service-connected for any conditions.  An October 2004 VCAA 
letter explained the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.

An October 2004 letter, provided to the appellant before the 
February 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the appellant of what evidence was 
needed to establish her claim, what VA would do and had done, 
and what evidence she should provide.

With respect to VA's duty to assist, the RO obtained, or made 
reasonable attempts to obtain, all relevant evidence 
identified by the appellant.  The veteran's service treatment 
records, VA treatment records, and private treatment records 
have been obtained.

Thus, the Board considers VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the appellant in acquiring evidence is required by statute.  
38 U.S.C.A. § 5103A.

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service-connection claim, including the degree 
of disability and the effective date of an award.  However, 
since the appellant's claim is being denied, neither a 
disability rating nor an effective date will be assigned, so 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess, supra.

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2008).  In order 
to prevail in a claim for service connection there must be 
medical evidence of a current disability as established by a 
medical diagnosis; of incurrence or aggravation of a disease 
or injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  Further, 
if a condition noted during service is not shown to be 
chronic, then generally, a showing of continuity of symptoms 
after service is required for service connection.  See 38 
C.F.R. § 3.303(b) (2008).

For the showing of chronic disease in service, (or within a 
presumptive period), there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  
Subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  Id.  Medical 
nexus evidence demonstrating an etiological link is not 
necessary to prove service connection when evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumptive 
period, and that he still has the same chronic condition.  
Groves v. Peake, 524 F.3d 1306, 1309-1310 (2008).  See also 
38 C.F.R. § 3.303(b).

In addition to the forgoing, the Board observes that if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes or adult-onset diabetes), Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea) and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. 
§ 3.309(e).  For purposes of this section, the term "acute 
and subacute peripheral neuropathy" means transit peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309 (e), Note 2. 
 
The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne and porphyria cutanea tarda 
(PCT) shall have become manifest to a degree of 10 percent or 
more within a year after the last date on which the veteran 
was exposed to an herbicide agent during active military, 
naval, or air service.  38 C.F.R. § 3.307(a)(6)(ii). 
 
The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between 
exposure to herbicides and any other condition for which the 
Secretary has not specifically determined that a presumption 
of service connection is warranted.  See Notice, 67 Fed. Reg. 
42600-42608 (2002). 
 
Notwithstanding the foregoing, regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent 
to service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  In other words, presumption is 
not the sole method for showing causation in establishing a 
claim for service connection as due to herbicide exposure.

VA considers the veteran's death as due to a service-
connected disability when the evidence establishes that such 
disability was either the principal or a contributory cause 
of death. See 38 C.F.R. § 3.312(a).  A principal (primary) 
cause of death is one that singly or jointly with some other 
condition was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b). A 
contributory cause of death is one that contributed 
substantially or materially to death, hastened it, or aided 
or lent assistance to death.  38 C.F.R. § 3.312(c).

The veteran served on active duty from November 1969 to October 
1971, including service in the Republic of Vietnam.  The veteran 
is presumed to have been exposed to Agent Orange.

The veteran died on August [redacted], 2004; the immediate cause of death 
was listed as respiratory failure due to chronic obstructive 
pulmonary disease, with other significant conditions contributing 
to death listed as coagulopathy for DVT, spinal stenosis, 
esophageal cancer, HTN, and PUD.  The appellant does not dispute 
the causes of death listed in the August 2004 Certificate of 
Death.
        
The appellant contends that the veteran was exposed to 
herbicides during service, and that such exposure led to 
either chronic obstructive pulmonary disease, which was a 
cause of the veteran's death, or to esophageal cancer, which 
ultimately contributed to his death, or both.  In support of 
her claim, the appellant cites Mosby's Medical Dictionary, 
which apparently states that Agent Orange may spread to 
locally invade the trachea, bronchi, pericardium, great blood 
vessels, and thoracic vertebrae, or may metastasize to the 
lymph nodes, lung, and liver.  She questions why, if Agent 
Orange can spread to those places, it may not also be said to 
cause esophageal cancer.  Construing the appellant's claim 
liberally, and given her reference to chronic obstructive 
pulmonary disease earlier in the paragraph, the appellant may 
also be questioning why Agent Orange may not be said to cause 
chronic obstructive pulmonary disease.

As noted above, the Secretary of the Department of Veterans 
Affairs has determined that there is no positive association 
between exposure to herbicides and any other condition for 
which the Secretary has not specifically determined that a 
presumption of service connection is warranted.  See Notice, 
67 Fed. Reg. 42600-42608 (2002).  However, notwithstanding 
the foregoing, regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  Consequently, as a matter of 
law, the Board cannot grant service connection for either 
esophageal cancer or chronic obstructive pulmonary disease on 
a presumptive basis.

Moreover, the Board cannot grant service connection for 
either esophageal cancer or chronic obstructive pulmonary 
disease on a nonpresumptive basis.  The veteran was first 
diagnosed with esophageal cancer in July 2000, nearly thirty 
years after his time in service.  Similarly, the veteran was 
first diagnosed with chronic obstructive pulmonary disease in 
July 1995, nearly twenty-five years after his time in 
service.  There is no competent medical evidence of record 
that relates either his esophageal cancer or his chronic 
obstructive pulmonary disease to the veteran's time in 
service.  The Board notes that the veteran was previously 
denied service connection for esophageal cancer and chronic 
obstructive pulmonary disease in May 2001.

The Board further finds that there is no record of 
respiratory failure, the other cause of death, or DVT, spinal 
stenosis, HTN, or PUD, the other contributory causes of 
death, in the veteran's service treatment records, or within 
one year of service, and no competent medical evidence 
relates any of those conditions to service. 

The preponderance of the evidence is against the award of 
service connection for the appellant's claim for the cause of 
the veteran's death; it follows that the benefit of the doubt 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. 
§ 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1991).  As such, the appellant's claim is denied.


ORDER

 Service connection for the cause of the 
veteran's death is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


